DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 15-22 and 28-30 in the reply filed on September 20, 2021 is acknowledged.  The traversal is on the ground(s) that the shared technical feature is inventive over the prior art, thus constituting a “special” technical feature.  This is not found persuasive because, while Applicant has suggested that the claimed requirement to include cesium and rhenium in amounts exceeding 450 ppm, each, exhibits unexpected results over the prior art of record, such a demonstration has not yet been made in the instant prosecution history.  Applicant is invited to make such an argument, as necessary, at which time any evidence provided will be evaluated on the merits.  
As there is an outstanding prior art rejection against the claimed invention, the requirement is still deemed proper and is therefore made FINAL.  

Claims 23-27, 31, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 20, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosendahl et al (US 2012/0264954).  
Regarding claim 15, Rosendahl teaches a shaped catalyst body for preparing ethylene oxide, which comprises at least silver and rhenium applied to an alumina support (abstract).  
Silver is preferably included in amounts from 5-30 wt% (par. 54).  
Rhenium amount (ppm by weight) is associated with the wall thickness of the support, wherein said ppm amount of Re divided by said wall thickness (in mm) ranges from 120-200, inclusive (par. 76).  Rosendahl teaches that the support cylinders have an external diameter ranging from 5-10 mm and that the ratio of external diameter to wall thickness in mm ranges from 2.5-4.5 (pars. 14-15).  Knowing the external diameter ranges from 5-10 mm, wall thickness has an effective range of 1.1-4 mm.  Given that Re content of 133.3-800 ppm, inclusive.  
Cesium is taught to be present in amounts up to 1,500 ppm (par. 85).  
Silicon is taught to be present in amounts up to 10,000 ppm (par. 27).  
Calcium is taught to be present in amounts up to 1,500 ppm, if present (par. 36).  
Magnesium is taught to be present in amounts up to 800 ppm, if present (par. 37).  
The stated amounts of these materials substantially encompasses the required relationships, including R1, R2, and R3 values, thus constituting prima facie obviousness.  
For instance, Example 8 includes the following: 
Re: 310 ppm; Cs: 350 ppm; Ca: 600 ppm; Mg: 100 ppm; Si: 600 ppm; and Ag: 15.5 wt % on alumina support (Tables 1 and 2 and par. 198).  
This provides R1 of approximately 2.3, R2 of approximately 1.0, and R3 of 0.52.  
It is noted that in Example 8, cesium and rhenium are less than the “at least 450 ppm” required of instant claim 15.  
As pointed out above, Rosendahl teaches that cesium may be present in amounts up to 1,500 ppm and rhenium, depending upon wall thickness, may be included up to 800 ppm.  If the particular embodiment of Example 8 utilized 450 ppm of both Cs and Re, which is well within the scope of Rosendahl, R1 would not be affected, R2 would remain approximately 1.0, and thus R3 would also remain the same.  
claim 15 is prima facie obvious as containing substantial overlap with the compositions disclosed by Rosendahl.  
Regarding claim 16, Rosendahl teaches silicon content up to 10,000 ppm, as shown above.  
Regarding claim 17, Rosendahl teaches calcium content up to 1,500 ppm, as shown above.  
Regarding claim 18, Rosendahl teaches magnesium content up to 800 ppm, as shown above.  
Regarding claim 19, Rosendahl teaches that the alumina supports preferably have a BET surface area of from 0.1-5 m2/g (par. 43).  
Regarding claim 20, Rosendahl teaches that the alumina supports preferably have a bimodal pore distribution, wherein one of the peaks is preferably in the range of 0.1-5 µm (par. 47).  
Regarding claim 21, Rosendahl teaches that silver may be present from 5-30 wt%, as shown above.  
Regarding claims 22 and 30, Rosendahl teaches that at least one further promoter is selected from among elements of groups IA, VIIB, VIIB [sic], and VIA, preferably selected from the group consisting of tungsten, cesium, lithium, and sulfur (par. 80).  Note that tungsten is Group VIB.  
Regarding claims 28 and 29, the R1 value of Example 8 of Rosendahl is approximately 2.3, as shown above.  This is based off of a silicon content of 600 ppm, calcium content of 600 ppm, and magnesium content of 100 ppm.  Rosendahl teaches silicon content may be up to 10,000 ppm.  As an illustrative example, if Si were 10,000 ppm, Ca were 1,500 ppm, and Mg were 800 ppm (the maximum allowable amounts according to Rosendahl), the R1 would be 285.7.  This value may be higher or lower depending upon the relative amounts of each material.  Regardless, the values of instant claims 28 and 29 are encompassed by the teachings of Rosendahl, and thus are considered prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732